Case 4:18-cv-04347 Document 123 Filed on 10/30/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                October 30, 2020
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        RINGERS                       §    CIVIL ACTION NO.
        TECHNOLOGIES LLC,             §    4:18-cv-04347
                Plaintiff,            §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        GEORGE HARMER,                §
                Defendant.            §

                        ORDER ADOPTING
                 MEMORANDUM AND RECOMMENDATION

            Before the Court is the Memorandum and Recommendation
       signed by Magistrate Judge Sam Sheldon on August 17, 2020.
       Dkt 114. He there recommended granting a motion by
       Defendant George Harmer for partial dismissal. See Dkt 64. He
       also recommended denying a motion by Harmer for sanctions
       for spoliation of evidence. See Dkt 88. The Magistrate Judge
       further recommended denying a motion for summary judgment
       by Plaintiff Ringers Technologies LLC as to inventorship,
       ownership, unenforceability, and invalidity. See Dkt 69. And he
       recommended granting a different motion for summary
       judgment by Ringers as to fraud, while denying summary
       judgment as to breach of contract. See Dkt 71.
            Both Ringers and Harmer filed timely objections. Dkts 116,
       117. Neither challenge the recommended grant of partial
       dismissal.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
Case 4:18-cv-04347 Document 123 Filed on 10/30/20 in TXSD Page 2 of 3




       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
       (1983).
            Harmer objects to the Memorandum and Recommendation
       insofar as it denies his motion for sanctions. Specifically, he
       objects to the conclusion that Ringers lacked the intent to deprive
       Harmer of the destroyed evidence. Such intent is required to
       impose the sanction Harmer seeks, being an adverse inference.
       Dkt 117 at 4–9.
            Ringers objects to the Memorandum and Recommendation
       insofar as it denies its motions for summary judgment. It first
       objects to the conclusion that Harmer’s evidence on his
       counterclaims for inventorship and ownership is sufficient to
       create a triable fact. Dkt 116 at 8–16. It also objects to the
       conclusion that a fact issue exists as to whether Ringers breached
       the at-issue nondisclosure agreement and whether Harmer
       proved damages. Id at 17–24.
            The Court has reviewed the pleadings, the record, the
       applicable law, the objections, and the responses. The Court has
       also reviewed de novo the recommendations of the Magistrate
       Judge as to the motions for sanctions and summary judgment to
       the extent raised by their objections. The Court finds the
       objections of Ringers and Harmer equally to lack merit. No other
       clear error appears.
            IT IS ORDERED:
            The objections of Ringers and Harmer are OVERRULED.
       Dkts 116, 117.
            The Memorandum and Recommendation of the Magistrate
       Judge is ADOPTED as the Memorandum and Order of this Court.
       Dkt 114.
            The motion by Harmer for partial dismissal is GRANTED.
       Dkt 64.
            The motion by Harmer for sanctions is DENIED. Dkt 88.
            The motion by Ringers for summary judgment as to
       inventorship and ownership is DENIED. Dkt 69.
            The motion by Ringers for summary judgment as to fraud is



                                         2
Case 4:18-cv-04347 Document 123 Filed on 10/30/20 in TXSD Page 3 of 3




       GRANTED and   as to breach of contract is DENIED. Dkt 71.
           SO ORDERED.
           Signed on October 30, 2020, at Houston, Texas.




                                  Hon. Charles Eskridge
                                  United States District Judge




                                     3
